DETAILED ACTION

Response to Amendment
This Office action addresses claims 1-7 and 9-20.  Claims 4, 5, 13, 14, 19 and 20 remain withdrawn from consideration.  Claims 1-3, 6, 7, 9-12, and 15-18 are newly rejected under 35 USC 102 as necessitated by amendment.  Accordingly, this action is made final.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-84515.
Regarding claims 1, 10, and 16, JP ‘515 is directed to an electrochemical cell comprising a positive electrode (10), a solid state negative electrode (30), and a solid-electrolyte separator (20).  The negative electrode comprises a solid material (31) having a surface defining physical pores (32) (Fig. 3; [0033], [0035], [0054] of machine translation).  The solid material comprises an electronically and ionically conductive solid material (see [0046], [0049], [0050]; can be a material having both electronic and ionic conductivity such as lithium complex oxide including lithium titanium oxide, or a combination of an electrically conductive material and an ionically 
Regarding the functional limitations in claims 1, 10 and 16, the battery of JP ‘515 would function or be capable of functioning such that “pores of the solid material prevent localized occurrence of surface ion depletion and preclude void formation between the negative electrode and the solid-electrolyte separator during charge and discharge.”  Further regarding claim 16, the solid electrolyte separator would function to “defin[e] a solid electrolyte/lithium metal interface between the solid-electrolyte separator and the pores to reduce overall cell resistance” as claimed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 7, 2021